Citation Nr: 1637744	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome.

2.  Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity.

3.  Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted separate evaluations of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome; 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity; and 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, effective May 7, 2008.  During the course of the appeal, an October 2010 rating decision granted earlier effective dates of April 22, 2008.  The Veteran has continued to express disagreement with the April 22, 2008, effective dates currently assigned.

The issues of entitlement to service connection for a right shoulder disability, a sleep disorder, gastroesophageal reflux disease, and an asbestos-related disability have been raised by the record in an appeal on a VA Form 9 dated in January 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  On April 22, 2008, the Veteran submitted an informal claim for an increased rating for his service-connected lumbar spine disability.
2.  Entitlement to a separate evaluation of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome did not arise during the one year period prior to the April 22, 2008, increased rating claim.

3.  Entitlement to a separate evaluation of 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity,
did not arise during the one year period prior to the April 22, 2008, increased rating claim.

4.  Entitlement to a separate evaluation of 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, did not arise during the one year period prior to the April 22, 2008, increased rating claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 22, 2008, for the grant of a separate evaluation of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015); 38 C.F.R. §  3.400 (2015).

2.  The criteria for an effective date earlier than April 22, 2008, for the grant of a separate evaluation of 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015); 38 C.F.R. §  3.400 (2015).

3.  The criteria for an effective date earlier than April 22, 2008, for the grant of a separate evaluation of 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015); 38 C.F.R. §  3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

These claims arise from the Veteran's disagreement with the effective dates assigned following the grants of separate evaluations for the service-connected lumbar spine disability.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, appellate review of these claims may proceed without prejudicing the Veteran. 

II.  Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

III.  Analysis

The Veteran seeks effective dates earlier than April 22, 2008, for the grants of separate evaluations of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome; 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity; and 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity.  

By way of background, in a February 1999 rating decision, the RO granted service connection for degenerative joint disease, lumbar spine, and assigned a 10 percent evaluation, effective May 29, 1998, the date of the Veteran's claim for service connection.  The Veteran disagreed with the initial evaluation assigned and, in an October 2001 rating decision, the RO increased the evaluation for the degenerative joint disease, lumbar spine, to 20 percent, effective May 29, 1998.  The Veteran continued his appeal and in an October 2003 rating decision, the RO increased the evaluation for the degenerative joint disease, lumbar spine to 40 percent, effective May 29, 1998.  The Veteran continued his appeal, and in an August 2004 decision, the Board remanded the claim for an increased rating for the service-connected degenerative joint disease, lumbar spine, for additional procedural and evidentiary development.  However, in a subsequent September 2008 submission on DAV letterhead, the Veteran withdrew his appeal for an increased rating for the service-connected lumbar spine disability.  38 C.F.R. § 20.204.  As such, the October 2003 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2015).

Because the October 2003 rating decision became final, the effective date for an increased rating in this case is the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).
Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  
The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of the increased rating claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the increased rating claim.  The Federal Circuit explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the Veteran's April 22, 2008, submission constituted the earliest informal claim for an increased disability rating for the service-connected lumbar spine disability.  In this regard, the Board observes that in a Congressional inquiry date stamped by the RO on April 22, 2008, the Veteran stated, " . . . I [would] also like to put in an increase on my back disability it is very hard to walk at times."

This was the earliest communication received after the final October 2003 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected lumbar spine disability.  Moreover, neither the Veteran nor his representative has argued that he filed a claim for an increase prior to April 22, 2008.  

As explained above, in order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim. 

As noted in the introduction, in the November 2009 rating decision, the RO granted separate evaluations of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome; 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity; and 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, effective May 7, 2008.  The basis for the decision to increase the Veteran's disability rating was predicated on the findings in the November 2008 VA examination report showing intervertebral disc syndrome of the lumbar spine affecting the sciatic nerve, resulting in painful and limited motion of the spine with forward flexion to 70 degrees, moderately severe motor weakness and sensory deficit of the left lower extremity, and mild sensory deficit involving the right thigh.  The Veteran disagreed with the effective dates assigned, and an October 2010 rating decision awarded earlier effective dates of April 22, 2008, the date of the claim for an increased rating for the service-connected lumbar spine disability.  The Board finds; however, that there is no evidence during the one year period prior to April 22, 2008, showing an increase in the Veteran's lumbar spine disability.  

As shown above, there is no indication of a formal or informal claim for an increased rating for the service-connected lumbar spine disability prior to April 22, 2008.  Further, based on a review of the evidence of record, both lay and medical, the weight of the evidence does not show that the increase in the Veteran's lumbar spine disability occurred during the one year period prior to the date of the present claim.  Therefore, the appropriate effective date for the grants of separate evaluations of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome; 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity; and 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, is April 22, 2008, the date of the increased rating claim.  

Finally, the Board notes that the Veteran has indicated in statements that his effective date should go back to 1975.  In order for the Board to consider an effective date going back that far, the Veteran would have to raise a claim for clear and unmistakable error (CUE) with an earlier rating decision, as there is no such thing as a free standing earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective date of a now final decision is CUE).  However, there is no communication from the Veteran or his representative specifically asserting CUE in any prior rating decision of the RO.  The Veteran does not identify a rating decision that was in error that failed to grant his effective date to 1975.  Therefore, the Board concludes that the issue of CUE has not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  

Accordingly, an effective date prior to April 22, 2008, for the grants of separate evaluations of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome; 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity; and 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, is denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 10 percent for degenerative joint disease, lumbar spine, with intervertebral disc syndrome, is denied.

Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 40 percent for intervertebral disc syndrome with motor weakness and sensory deficit, left lower extremity, is denied.

Entitlement to an effective date prior to April 22, 2008, for the grant of a separate evaluation of 10 percent for intervertebral disc syndrome with sensory deficit, right lower extremity, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


